
	
		II
		110th CONGRESS
		2d Session
		S. 3148
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the boundary of the Oregon Caves National
		  Monument, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oregon Caves National Monument
			 Boundary Adjustment Act of 2008.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Oregon Caves
			 National Monument—
					(A)is comprised of a
			 rectangular area of approximately 480 acres located in the Siskiyou Mountains
			 of southern Oregon; and
					(B)was established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909,
			 to protect the caves, which were determined to have unusual scientific interest
			 and importance;
					(2)on June 10, 1933,
			 in accordance with Executive Order 6166 (5 U.S.C. 901 note), the administration
			 of the Monument was transferred from the Secretary of Agriculture to the
			 Secretary of the Interior; and
				(3)the 1999 general
			 management plan for the Monument contains a recommendation for adding
			 surrounding land to the Monument—
					(A)to provide better
			 protection for—
						(i)cave
			 ecology;
						(ii)surface and
			 subsurface hydrology;
						(iii)public water
			 supplies; and
						(iv)trails and
			 views;
						(B)to establish a
			 logical topographical boundary; and
					(C)to enhance public
			 outdoor recreation opportunities.
					(b)PurposeThe
			 purpose of this Act is to add surrounding land to the Monument—
				(1)to enhance the
			 protection of the resources associated with the Monument; and
				(2)to increase
			 public recreation opportunities.
				3.DefinitionsIn this Act:
			(1)Grazing
			 allotmentThe term grazing allotment means—
				(A)the Big Grayback
			 Grazing Allotment located in the Rogue River-Siskiyou National Forest;
			 and
				(B)the Billy
			 Mountain Grazing Allotment located in a parcel of land that is—
					(i)managed by the
			 Secretary (acting through the Director of the Bureau of Land Management);
			 and
					(ii)located in close
			 proximity to the land described in subparagraph (A).
					(2)Grazing lease;
			 grazing permitThe terms grazing lease and
			 grazing permit mean any document authorizing the use of a grazing
			 allotment for the purpose of grazing livestock for commercial purposes.
			(3)Lessee;
			 permitteeThe terms lessee and
			 permittee mean a livestock operator that holds a valid existing
			 grazing lease or permit for a grazing allotment.
			(4)MapThe
			 term map means the map entitled Oregon Caves National
			 Monument, Proposed Boundary numbered 150/80,023, and dated June
			 2008.
			(5)MonumentThe
			 term Monument means the Oregon Caves National Monument established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12,
			 1909.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
				4.Boundary
			 adjustment; land transfer
			(a)Boundary
			 adjustmentThe boundary of the Monument is modified—
				(1)to include
			 approximately 4,070 acres of land identified on the map as the Proposed
			 Addition Lands; and
				(2)to exclude
			 approximately 4 acres of land—
					(A)located in the
			 City of Cave Junction; and
					(B)identified on the
			 map as the Cave Junction Unit.
					(b)Land
			 transferThe Secretary of Agriculture shall—
				(1)transfer the land
			 described in subsection (a)(1) to the Secretary; and
				(2)adjust the
			 boundary of the Rogue River-Siskiyou National Forest to exclude the land
			 transferred under paragraph (1).
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			5.Wild and scenic
			 river designationsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(171)Oregon Caves
				National Monument, OregonThe following segments in the State of
				Oregon, to be administered by the Secretary of the Interior:
					(A)Cave
				CreekThe 2.6-mile segment of Cave Creek from the headwaters at
				the River Styx to the boundary of the Rogue River-Siskiyou National Forest as a
				recreational river.
					(B)Lake
				CreekThe 3.6-mile segment of Lake Creek from the headwaters at
				Bigelow Lakes to the confluence with Cave Creek as a scenic river.
					(C)No Name
				CreekThe 0.6-mile segment of No Name Creek from the headwaters
				to the confluence with Cave Creek as a wild river.
					(D)Panther
				CreekThe 0.8-mile segment of Panther Creek from the headwaters
				to the confluence with Lake Creek as a scenic river.
					(E)River
				StyxThe segment of River Styx from the source to the confluence
				with Cave Creek as a recreational river.
					(F)Upper Cave
				CreekThe segment of Upper Cave Creek from the headwaters to the
				confluence with River Styx as a recreational
				river.
					.
		6.Administration
			(a)In
			 generalThe Secretary, acting through the Director of the
			 National Park Service, shall administer the Monument in accordance with—
				(1)this Act;
				(2)Presidential
			 Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
				(3)any law
			 (including regulations) generally applicable to units of the National Park
			 System, including the National Park Service Organic Act (16 U.S.C. 1 et
			 seq.).
				(b)Ecological
			 forest restoration activitiesAs soon as practicable after the
			 date of enactment of this Act, the Secretary shall carry out forest restoration
			 activities within the boundaries of the Monument—
				(1)to reduce the
			 risk of losing key ecosystem components;
				(2)to restore the
			 proper role of fire in the ecosystem; and
				(3)to ensure that
			 forest attributes (including species composition and structure) remain intact
			 and functioning within a historical range.
				7.Voluntary
			 grazing lease or permit donation program
			(a)Donation of
			 lease or permit
				(1)Acceptance by
			 Secretary concernedThe Secretary concerned shall accept any
			 grazing lease or grazing permit that is donated by a lessee or
			 permittee.
				(2)TerminationThe
			 Secretary concerned shall terminate any grazing lease or grazing permit
			 acquired under paragraph (1).
				(3)No new grazing
			 lease or permitWith respect to each grazing lease or grazing
			 permit donated under paragraph (1), the Secretary concerned shall—
					(A)not issue any new
			 grazing lease or grazing permit within the grazing allotment covered by the
			 grazing lease or grazing permit; and
					(B)ensure a
			 permanent end to livestock grazing on the grazing allotment covered by the
			 grazing lease or grazing permit.
					(b)Effect of
			 donationA lessee or permittee that donates a grazing lease or
			 grazing permit (or a portion of a grazing lease or grazing permit) under this
			 section shall be considered to have waived any claim to any range improvement
			 on the associated grazing allotment or portion of the associated grazing
			 allotment, as applicable.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
